DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In regard to claim 1 and claim 11, lines 11 and 12 in both claims, the applicant recites that “the second and third receiving surfaces including a zero radius of curvature in the first and second dimensions.” This limitation cannot be properly enabled. 
A radius of curvature is defined as a positive value, wherein a curve segment defines a radius from an imaginary center—a “zero radius of curvature” is not a defined quantity. At best, this limitation recites point—this is not line with the disclosure.
Appropriate correction is required.
Claims 2-10 and 12-20 are further rejected for depending on claims 1 and 11, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second -paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1 and claim 11, lines 11 and 12 in both claims, the applicant recites that “the second and third receiving surfaces including a zero radius of curvature in the first and second dimensions.” This limitation is indefinite. 
A radius of curvature is defined as a positive value, wherein a curve segment defines a radius from an imaginary center—a “zero radius of curvature” is not a defined quantity. At best, this limitation recites point—this is not line with the disclosure. For purposes of Examination, the Examiner will interpret the limitations to recite a “infinite” radius of curvature, that is, a line.
Appropriate correction is required.
Claims 2-10 and 12-20 are further rejected for depending on claims 1 and 11, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al (US 10,317,613 B1).
In regard to claim 1, Sorensen et al disclose a luminaire (Figures 14 and 15A-15D), comprising: 
a curved light guide plate (320) including: 
a first receiving surface (facing 327a); 
an emitting surface (321); 
a major surface opposing the emitting surface (surface opposite 321); 
second (327b) and third (327d) receiving surfaces, the first receiving surface extending in a first dimension between the major surface and the emitting surface, the first receiving surface, the emitting surface, and the major surface extending in a second dimension between the second and third receiving surfaces, the first dimension perpendicular to the second dimension, the first receiving surface, emitting surface, and major surface including a positive, non-zero radius of curvature (R) in the first dimension; and 
a plurality of LEDs (329) positioned to emit light into three or more of the first receiving surface, second receiving surface, third receiving surface, or a fourth receiving surface (327c), the fourth receiving surface opposing the first receiving surface. (Figures 14 and 15A-15D; see Col 30 Line 20 to Col 32 Line 58)
In regard to the amendment (in view of the rejections under 35 USC 112), Sorensen et al fail to disclose that the second and third receiving surfaces including a [infinite] radius of curvature in the first and second dimensions. However, a curved panel having LEDs on all side is clearly disclosed by Sorensen et al, and one of ordinary in the art recognizes that the light guide plate can be “warped” during design along any and all of its axes—it would have been obvious to one of ordinary skill the art at the time of filing to provide the second and third receiving surfaces with a flat side in order to shape the resulting light distribution.


In regard to claim 2 and 12, Sorensen et al disclose that the first receiving surface, fourth receiving surface, emitting surface, and major surface are symmetric about a first axis longitudinally bisecting the emitting surface. (Figures 14 and 15A-15D; see Col 30 Line 20 to Col 32 Line 58)

In regard to claim 3 and 13, Sorensen et al disclose that the emitting surface and major surface include two portions with different, non-zero radius of curvatures in the second dimension. (Because the panel curves is both the first and second dimension, there would be two different points along the second dimension which have two different radius of curvature.)

In regard to claim 4 and 14, Sorensen et al disclose that the light emitted out the emitting surface provides a generally rectangular light distribution. (Figures 14 and 15A-15D; see Col 30 Line 20 to Col 32 Line 58)

In regard to claim 5 and 15, Sorensen et al disclose light diffusing features (7) on the major surface. (Figure 1D; see Col 13 Line 60 to Col 14 Line 45)

In regard to claim 6 and 16, Sorensen et al fail to disclose that the diffusing features include Gaussian dots distributed on the major surface.  
However, Gaussian dots are a known diffusive alternative in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to replace the diffusive elements of Sorensen et al with Gaussian dots in order to optimize the resulting diffusion. 

In regard to claim 7 and 17, Sorensen et al fail to disclose that the light diffusing features are epoxy dots distributed on the major surface.  
However, epoxy dots are a known diffusive alternative in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to replace the diffusive elements of Sorensen et al with epoxy dots in order to optimize the resulting diffusion. 

In regard to claim 8 and 18, Sorensen et al disclose the same structure as the instant invention, thus it follows that the reference teaches that the light diffusing features diffuse an incident light ray along a direction of the incident light ray and provide a half width, half maximum (HWHM) light spread of between about 6 and 18 degrees centered around the direction of the impinging light ray.  
However, where this is argued, it would have been obvious to one of ordinary skill in the art at the time of filing to set the HWHM to between about 6 and 18 degrees centered around the direction of the impinging light ray in order to optimize the resulting light distribution. 

In regard to claim 9 and 19, Sorensen et al fail to disclose that the light diffusing features are printed or molded on the major surface. However, it would have been obvious to one of ordinary skill in the art at the time of filing to print or mold the diffusion features on the major surface in order to provide a manufacturing means for installing the diffusion features. 
Moreover, the limitations of “printed or molded”, are product-by-process limitations. Patentability for such limitations is based on the product itself, not on its method of production. See MPEP 2113

In regard to claim 10 and 20, Sorensen et al disclose a light emission from the emitting surface provides a distribution peak angle that is variable relative to a horizontal angle. (Figures 14 and 15A-15D; see Col 30 Line 20 to Col 32 Line 58)  

In regard to claim 11, Sorensen et al disclose a luminaire (Figures 14 and 15A-15D), comprising: 
a curved light guide plate (320) including: 
a first receiving surface (facing 327a); 
an emitting surface (321); 
a major surface opposing the emitting surface (surface opposite 321); 
second (327b) and third (327d) receiving surfaces, the first receiving surface extending in a first dimension between the major surface and the emitting surface, the first receiving surface, the emitting surface, and the major surface extending in a second dimension between the second and third receiving surfaces, the first dimension perpendicular to the second dimension, the first receiving surface, emitting surface, and major surface including a positive, non-zero radius of curvature (R) in the first dimension; and 
a plurality of LEDs (329) positioned to emit light into three or more of the first receiving surface, second receiving surface, third receiving surface, or a fourth receiving surface (327c), the fourth receiving surface opposing the first receiving surface; 
a reflective surface (see Figure 1D) positioned to direct all light transmitted through the major surface towards the emitting surface; and 
a light emitting diode (LED) controller (see Figure 18) electrically coupled to the plurality of LEDs. (Figures 14 and 15A-15D; see Col 30 Line 20 to Col 32 Line 58)
In regard to the amendment (in view of the rejections under 35 USC 112), Sorensen et al fail to disclose that the second and third receiving surfaces including a [infinite] radius of curvature in the first and second dimensions. However, a curved panel having LEDs on all side is clearly disclosed by Sorensen et al, and one of ordinary in the art recognizes that the light guide plate can be “warped” during design along any and all of its axes—it would have been obvious to one of ordinary skill the art at the time of filing to provide the second and third receiving surfaces with a flat side in order to shape the resulting light distribution.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. The applicant argues that Sorensen et al fail to disclose the newly added limitation of that “the second and third receiving surfaces including a zero radius of curvature in the first and second dimensions.” The Examiner agrees, but only in so far that the limitation is not properly enabled—a zero radius of curvature is a quantity that cannot be defined. At best, the applicant intended to recite an infinite radius of curvature, or a line, however, such a modification of the prior art would be obvious as it would in fact shape the resulting light distribution—the modification would be obvious to one of ordinary skill. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875